Wiggins, J.
¶22 (dissenting) — I cannot join the majority decision because it ignores the entire statutory scheme, ignores the legislative directive that the common law supplements our statutory law, conflicts with our conclusion only two years ago that at common law all crimes must include an element of voluntary or volitional action, and fixates instead on labeling rape of a child as a “strict liability” crime. I respectfully dissent.

The Majority Ignores Legislative Intent

¶23 The majority fails even to attempt to discern the legislative intent from the language of the child rape statute and related statutes. See State v. Eaton, 168 Wn.2d 476, 480, 229 P.3d 704 (2010); State v. Bradshaw, 152 Wn.2d 528, 531-32, 98 P.3d 1190 (2004). The majority steps out on the right foot by quoting RCW 9A.44.079 but quickly loses its way, focusing instead on “strict liability,” a term never appearing in the statute.
¶24 Our opinion in Bradshaw illustrates the appropriate approach to statutory interpretation. See Bradshaw, 152 Wn.2d at 531-32. In Bradshaw we considered whether the crime of possession of controlled substances included an implied element of knowledge or intent. We noted that the legislature had amended the former possession statute to remove the element of intent, and later upon adoption of the *742Uniform Controlled Substances Act, chapter 69.50 RCW, declined to include the requirement of the uniform act that possession must be knowing or intentional. Id. at 532-33. In light of this history, we concluded that the legislature deliberately omitted from the elements of possession of a controlled substance any requirement of knowledge or intention. Id. at 533-34. We also noted that the legislature had not acted to change the statute since we earlier interpreted it as not including knowledge or intent. Id. We concluded, “Given that the legislative history is so clear, we refuse to imply a mens rea element.” Id. at 537.
¶25 Applying the approach to the statutory interpretation we followed in Bradshaw, we begin with the plain language of the applicable statute. The rape of a child in the third degree statute criminalizes sexual intercourse between a “victim” under the age of 16 and a “perpetrator” at least 4 years older than the victim:
A person is guilty of rape of a child in the third degree when the person has sexual intercourse with another who is at least fourteen years old but less than sixteen years old and not married to the perpetrator and the perpetrator is at least forty-eight months older than the victim.
RCW 9A.44.079(1).11 The majority ignores several key words in this statute that disclose legislative intent. First, the words “victim” and “perpetrator” suggest, at a bare minimum, that the older person must do something, i.e., must “perpetrate” the crime in order to be found guilty. While this language is at best unclear, it does suggest that a sleeping woman cannot be a perpetrator.
¶26 Second, the legislature chose the phrase “has sexual intercourse with another.” This again suggests a legislative intent that the perpetrator must actually “have,” or perform *743sexual intercourse, not simply be unconscious while sexual intercourse is performed upon her. See United States v. McDonald, 592 F.3d 808, 813, 814 (7th Cir. 2010) (interpreting Wis. Stat. § 948.02(2) as imposing strict liability on anyone who “ ‘has sexual contact or sexual intercourse’ ” with a person under 16 and concluding that “[t]he act of sexual intercourse or contact, of course, must be volitional”). The majority opinion completely ignores these highly suggestive words.
¶27 But that is not the only mistake the majority makes by declining to examine legislative intent. The meaning of a statute is not determined from its language alone but from all the terms and provisions of the act as they relate to the subject of the legislation, the nature of the act, the general object to be accomplished, and consequences that would result from construing the particular statute in one way or another. In re Custody of E.A.T.W., 168 Wn.2d 335, 343, 227 P.3d 1284 (2010). We look to all that the legislature has said in the statute and related statutes that disclose legislative intent about the provision in question. Id. We look not only to the statute in which that provision is found, but to “related provisions, and the statutory scheme as a whole.” State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005).
¶28 RCW 9A.44.079 is part of a larger chapter criminalizing sexual offenses. RCW 9A.44.050(l)(b) defines “second degree rape” to include having sexual intercourse “[w]hen the victim is incapable of consent by reason of being physically helpless or mentally incapacitated ...” The state of being “ ‘[p]hysically helpless’ ” is defined to include being “unconscious.” RCW 9A.44.010(5). The majority’s interpretation would lead to an absurd result, which becomes apparent when considering the hypothetical case of a 15-year-old boy who slips a drug into a 19-year-old woman’s drink and engages in sexual intercourse while she is unconscious. Under the majority’s theory, the 19-year-old woman has committed rape of a child. But the 15-year-old boy would be guilty of second degree rape for having had *744sexual intercourse with an unconscious victim. It would be absurd to consider the 19-year-old woman a victim of second degree rape and simultaneously a perpetrator of third degree rape of a child. We should avoid any interpretation that leads to an absurd result. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003).
¶29 The majority cavalierly assures us that when our hypothetical 19-year-old woman is drugged and raped by the 15-year-old boy and then charged with rape of a child, she can seek to convince the jury of the affirmative defense of involuntary intoxication. Majority at 736-37. Even worse, the majority claims that in the case of forcible rape of the woman by the 15-year-old boy, the woman is guilty of third degree rape of a child unless she can prove the defense of duress. Id. at 737 n.7. The majority has turned the law upside down: we do not blame victims and we do not require any defendant to prove innocence.
¶30 Yet another absurdity would arise under the majority’s interpretation. RCW 9A.44.030(1) provides a defense to any prosecution under chapter 9A.44 RCW in which lack of consent based on the victim being physically helpless: the defendant can prove that he or she reasonably believed that the victim was not physically helpless. Under the majority’s interpretation, R.R. could defend a charge of second degree rape on the theory that he reasonably believed Lindy Deer was not unconscious, but Deer would still be guilty of third degree rape of a child even though she was actually asleep and unconscious.
The Conflict with the Common Law and State v. Eaton
¶31 Even if we were to ignore the absurdities of the majority’s interpretation, we must consider the legislature’s directive that the common law supplements the criminal law of our state: “The provisions of the common law relating to the commission of crime and the punishment thereof, insofar as not inconsistent with the Constitution and statutes of this state, shall supplement all penal statutes of this state . . . .” RCW 9A.04.060.
*745¶32 Under the common law, proof of the actus reus of a crime requires proof of volition. Eaton, 168 Wn.2d at 480-82. Although at common law crimes include both a mens rea and an actus reus, the legislature has authority to create crimes with no mens rea: “Though they are disfavored, these ‘strict liability’ crimes criminalize unlawful conduct regardless of whether the actor possesses a culpable mental state.” Id. at 481.
¶33 However, every crime includes an actus reus, and there is a “ ‘certain minimal mental element required in order to establish the actus reus itself.’ ” Id. at 482 (quoting State v. Utter, 4 Wn. App. 137, 139, 479 P.2d 946 (1971)). This is the element of volition. We were very clear in Eaton that volition is part of actus reus, not mens rea. Id.
¶34 This distinction is crucial to resolving this case and compels the conclusion that volition is an implied element of rape of a child. At the common law, people were not punished for acts they did not voluntarily commit. A person should not have to prove involuntary action to avoid criminal liability. In our system, which presumes innocence, the State bears the burden of proving all requisites to criminal liability; the defendant does not have the burden of disproving them.
¶35 The majority impliedly admits that its opinion conflicts with Eaton when it seeks to limit Eaton to an irrelevant factual distinction, arguing that the issue was whether the sentence enhancement for possessing controlled substances in a jail could be imposed “when the State was responsible for bringing him into the enhancement zone.” Majority at 738. This attempted limitation unpersuasively reinvents Eaton', the majority ignores Eaton's lengthy discussion of the common law principle that the actus reus includes the element of volition or voluntariness. 168 Wn.2d at 480-83. The entire dispute between the Eaton majority and dissent was whether crimes (specifically sentence enhancements) include the common law element of volition, not who brought the *746defendant into the jail. Compare Eaton majority, 168 Wn.2d at 482-83, with Eaton dissent, id. at 488, 495-96. And if the majority were correct that actus reus does not require a voluntary act, it would make no difference how the defendant arrived at the jail, voluntarily or involuntarily.
¶36 We decided Eaton two years ago in 2010. We are bound to follow our past precedents. See Keene v. Edie, 131 Wn.2d 822, 831, 935 P.2d 588 (1997) (honoring the principle of stare decisis “ ‘promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process’ ” (quoting Payne v. Tennessee, 501 U.S. 808, 827, 111 S. Ct. 2597, 115 L. Ed. 2d 720 (1991))). We said in Eaton that actus reus includes some element of voluntariness; today the majority says the opposite. How are bench, bar, and the public to know which is correct? We should stand by what we said in Eaton or else forthrightly overrule it. Eaton may be factually different from this case, but the principles established there directly control our result today. See Eaton, 168 Wn.2d at 480-82. If we no longer accept those principles, so be it. But if that is so, we should admit it rather than offering unpersuasive distinctions.

Affirmative Defenses

¶37 The majority argues that lack of volition is merely an affirmative defense and that volition is not an implied part of actus reus and thus an element of third degree child rape. The majority claims that the Court of Appeals in Utter, 4 Wn. App. 137, held that lack of volition is only an affirmative defense. Majority at 733-34. It is true that Utter refers to lack of volition as a “defense,” but it never uses the term “affirmative defense” and never addresses the burden of proof, whether upon the prosecution as part of the offense or on the defendant as admitting the offense but offering an excuse. However, Utter does support Deer’s theory that actus reus incorporates an element of volition:
*747The actus reus is the culpable act itself, the mens rea is the criminal intent with which one performs the criminal act. However, the mens rea does not encompass the entire mental process of one accused of a crime. There is a certain minimal mental element required in order to establish the actus reus itself. This is the element of volition.
Id. at 139. Utter also holds that an unconscious act is not a criminal act: “An ‘act’ committed while one is unconscious is in reality no act at all. It is merely a physical event or occurrence for which there can be no criminal liability.” Id. at 143.
¶38 Without any more authority than Utter, which contradicts its position, the majority asserts that Deer’s volition claim “is properly treated as an affirmative defense, much like claims of involuntary intoxication, insanity, or unwitting possession.”12 Majority at 733. This is incorrect. In the intoxication statute, the legislature refers only to “voluntary intoxication.” RCW 9A. 16.090. The term “involuntary intoxication” never appears in Washington’s statutes. We have stated that when crimes require proof of a mental state, RCW 9A.16.090 allows intoxication, voluntary or not, to be taken into account in determining a mental state. State v. Mriglot, 88 Wn.2d 573, 576, 564 P.2d 784 (1977); see RCW 9A.16.090. In contrast, when crimes lack a mental element, we have indicated that unlike voluntary intoxication, involuntary intoxication “may absolve the defendant of any criminal responsibility.” State v. Hutsell, 120 Wn.2d 913, 920, 845 P.2d 1325 (1993). Used in the nonmental element context, we stated that the term “involuntary intoxication” should be narrowly construed, id., and have opted to equate it to the insanity defense, *748stating that an involuntarily intoxicated defendant “is unable to perceive the nature and quality of his act or to tell right from wrong with reference to the act.”13 Mriglot, 88 Wn.2d at 576-77. Insanity was specifically declared to be an affirmative defense by the legislature. RCW 9A. 12.010. The legislature has never declared volition to be an affirmative defense; rather, as discussed above, the legislature incorporated into our law the common law principle that volition is part of the actus reus. As for unwitting possession of controlled substances, we have held that the legislature deliberately removed any element of volition from the crime, leaving lack of volition or knowledge as an affirmative defense. Bradshaw, 152 Wn.2d at 532-34.
¶39 Unable to point to any indication that metamorphosing the common law element of volition into an affirmative defense was ever intended by the legislature, the majority simply lumps volition together with the other defenses it deems similar. Our role is not to superimpose our own preferences on the legislative scheme but to discern the legislative intent, which fails to support the majority’s policy choice.

Strict Liability

¶40 Finally, the majority bases its decision on its conclusion that volition is not required because third degree rape of a child is a “strict liability” offense. Majority at 731, 734, 735, 737, 740. This argument is based on a misunderstanding: the “strict liability” element of rape of a child is knowledge of the child’s age, not lack of volition to have sexual intercourse.
¶41 The majority states, “As a strict liability crime, child rape in the third degree requires no proof of mens rea.” *749Majority at 731 (citing State v. Chhom, 128 Wn.2d 739, 741-43, 911 P.2d 1014 (1996)). But as discussed above, volition is not part of mens rea; it is an aspect of the actus reus, the action itself. One need not intend to have sexual intercourse with a child — the age of the victim is the strict liability aspect of the crime — but one must exercise some volition to have sexual intercourse. Labeling the offense as “strict liability” does not eliminate the common law requirement of volition.
¶42 The majority fails to examine the precedents on which we relied in Chhom and misunderstands the meaning of strict liability. To support strict liability, we cited State v. Geer, 13 Wn. App. 71, 75-76, 533 P.2d 389, review denied, 85 Wn.2d 1013 (1975), which in turn cites State v. Smith, 3 Wn.2d 543, 101 P.2d 298 (1940) and United States v. Thornton, 162 U.S. App. D.C. 207, 498 F.2d 749 (1974). We held in Smith, “We think whatever criminal intent is necessary to be shown in the crime of rape is shown by the doing of the acts constituting the offense.” 3 Wn.2d at 553. Thornton similarly holds that no specific intent is required to prove rape: “the crime of rape requires no intent other than that indicated by the commission of the acts constituting the offense.” 498 F.2d at 753.
¶43 Smith and Thornton involved rape, not child rape. But both hold that the required intent is the intent to do the acts constituting the offense. When carried into child rape, the strict liability lies in the age of the victim and the perpetrator, not the absence of volition in the actus reus. See also McDonald, 592 F.3d at 814, interpreting Wisconsin’s child rape statute:14
Wisconsin’s crime of second-degree sexual assault of a child is a strict-liability offense — -no mens rea is required with respect to the age of the victim, and neither the victim’s consent nor a *750mistake or misrepresentation regarding the victim’s age is relevant. The act of sexual intercourse or contact, of course, must be volitional, but there is no mens rea requirement with respect to the statutory element that makes that conduct illegal — the age of the victim.
(Citations omitted.)

Conclusion

¶44 Because the majority fails to discern the legislative intent, ignores the legislature’s direction to apply the common law when not inconsistent with the words of the statute, creates a conflict with our recent decision in Eaton, improperly assumes the role of the legislature when it creates an affirmative defense, and misapplies the notion of “strict liability” crimes, I would affirm the Court of Appeals. I respectfully dissent.
Alexander, J. Pro Tem., concurs with Wiggins, J.

 RCW 9A.44.073 criminalizes rape of a child in the first degree, defined similarly as having sexual intercourse but with a child less than 12 years old, while RCW 9A.44.076 criminalizes rape in the second degree of a child 12 or older but less than 14 years of age.


 The majority tries to analyze around Utter, stating that it “does not foreclose treating volition defenses as affirmative defenses.” Majority at 735 n.6. In fact, in the context of unconscious acts, that is exactly what Utter forecloses. 4 Wn. App. at 143. Rather than acknowledging this, the majority parses Utter’s words by stating Deer’s case is about the burden of proving criminal liability, ignoring that Utter states unequivocally that criminal liability simply does not exist for unconscious acts. See id.


 Without analysis, the Court of Appeals has stated that “temporary insanity caused by involuntary intoxication” places the burden of establishing involuntary intoxication, like temporary insanity, on the defendant by preponderance of the evidence. State v. Gilcrist, 25 Wn. App. 327, 328, 606 P.2d 716 (1980). This court has never considered this issue.


 Just as our statute defines the crime to occur when a person “has sexual intercourse” with a child, RCW 9A.44.079(1), Wisconsin’s statute defines the crime when a person “has sexual contact or sexual intercourse” with a child. Wis. Stat. § 948.02(2).